          Case
          Case 2:18-cv-01342-NBF
               2:05-mc-02025 Document
                                 Document
                                      12811 Filed
                                            Filed 10/09/18
                                                  10/09/18 Page
                                                           Page 11 of
                                                                   of 88


                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

LABORERS' COMBINED FUNDS OF                )
WESTERN PENNSYLVANIA, as agent )
for Philip Ameris, and Paul V. Scabilloni, )       Civil Action No.    18-1342
trustees ad litem, Laborers' District      )
Council of Western Pennsylvania Welfare )
and Pension Funds, Laborers-Employers )
Benefit Plan Collection Trust, Laborers’ )
International Union of North America       )
and the Laborers' District Council of      )
Western Pennsylvania and its affiliated    )
local unions,                              )
                                           )
                       Plaintiff,          )
                                           )
                v.                         )
                                           )
US CROSSINGS UNLIMITED, LLC                )
and MICHAEL LIND,                          )
                                           )
                       Defendants.         )


                                          COMPLAINT


               1.     Jurisdiction of this action arises under §502 and §515 of the Employee

Retirement Income Security Act of 1974, as amended ("ERISA"), 29 USC. §1132 and §1145,

§404(b) 29 USC. §1104, §406 29 USC. §1106, §409 29 USC. §1109, and also under §301 of

the Labor-Management Relations Act of 1947 ("LMRA"), 29 USC. §185, in that US Crossings

Unlimited, LLC has failed to pay wage deductions and fringe benefit contributions to Plaintiff in

violation of a certain collective bargaining agreement entered into with the Laborers'

International Union of North America and/or its affiliated local unions, including the Laborers’

District Council of Western Pennsylvania, an employee organization (hereinafter “Union”).

               2.     Plaintiff Laborers' Combined Funds of Western Pennsylvania (hereinafter

"Funds"), is a Pennsylvania non-profit corporation which maintains its principal place of

business at 12 Eighth Street, 3rd Floor, Pittsburgh, Pennsylvania 15219-5140. Philip Ameris is

an employee trustee and Chairman of the Boards of Trustees of the Laborers' District Council
           Case
           Case 2:18-cv-01342-NBF
                2:05-mc-02025 Document
                                  Document
                                       12811 Filed
                                             Filed 10/09/18
                                                   10/09/18 Page
                                                            Page 22 of
                                                                    of 88


of Western Pennsylvania Welfare and Pension Funds.           Paul V. Scabilloni is an employer

trustee and Secretary of the Boards of Trustees of Plaintiff Funds.

                3.      The Laborers-Employers Benefit Plan Collection Trust (hereinafter

“LEBPCT”), a non-profit corporation that maintains its principal place of business at 905 - 16th

Street, NW, Second Floor, Washington, D.C. 20006.

                4.      The Union and LEBPCT have designated Plaintiff Funds as their agent

for the collection of monies required to be paid by employers to Plaintiff Funds for delinquencies

owed for work performed in Western Pennsylvania.

                5.      Defendant US Crossings Unlimited, LLC ("Defendant Contractor") is

in the business of operating a pipeline company, with its principal place of business at 40397

National Road, Belmont, Ohio 43718.

                6.      Defendant Contractor has entered into a labor agreement ("Agreement")

with the Union pursuant to which such Defendant Contractor was obligated to submit certain

monthly payments to Plaintiff Funds for pension, welfare, training, health and safety, and dues

for the benefit of employees covered under such Agreement.

                                            COUNT I

                Laborers’ Combined Funds of Western Pennsylvania, et al. v.
                              US Crossings Unlimited, LLC
                                ERISA Collection Action


                7.      The averments contained in paragraphs 1 through 6 are hereby

incorporated by reference herein.

                8.      In violation of such Agreement, Defendant Contractor has failed to make

timely payments of principal contributions and wage deductions to Plaintiff Funds from

June 2018 through September 2018, which has resulted in a principal deficiency of

$152,808.60. In addition, interest through October 30, 2018 of $1,752.12, is due and late

charges/liquidated damages of $10,386.96 are due to Plaintiff Funds, for a total deficiency of



                                               -2-

TADMS:5033136-1 000004-010359
             Case
             Case 2:18-cv-01342-NBF
                  2:05-mc-02025 Document
                                    Document
                                         12811 Filed
                                               Filed 10/09/18
                                                     10/09/18 Page
                                                              Page 33 of
                                                                      of 88



$164,947.69. Interest will continue to accrue after October 30, 2018 at the rate of $62.80 per

day.
                9.      Plaintiff Funds also claim any additional amounts which may be shown to

be due as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $55,000.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month and late charges/liquidated

damages at ten (10%) percent times such amounts owed. In the alternative, Plaintiff reserves

the right to assert a claim for such additional amounts due either in this or a separate legal

action.


                10.     Plaintiff Funds have demanded payment of these amounts, but

Defendant Contractor has neglected and continues to neglect to pay such amounts.

                11.     Pursuant to the Agreements and trust agreements of Plaintiff Funds,

Defendant Contractor is also required to pay Plaintiff Funds attorneys’ fees of twenty percent

(20%) of the total delinquency, but not less than One Thousand Dollars ($1,000.00). Such fees

and expenses total $32,989.54 through October 30, 2018. Plaintiff Funds also claim attorneys’

fees of twenty percent (20%) on any additional amounts shown to be due to Plaintiff Funds until

the termination of this case. In the alternative, the amount of such fees may be determined by

the Court.

                12.     Defendant Contractor's failure to pay such delinquencies has caused

such trust funds to suffer loss of investment income, to incur additional administrative

expenses, and has resulted in less monies being available to provide pension, medical, and

other fringe benefits to covered workers and their families.




                                               -3-

TADMS:5033136-1 000004-010359
           Case
           Case 2:18-cv-01342-NBF
                2:05-mc-02025 Document
                                  Document
                                       12811 Filed
                                             Filed 10/09/18
                                                   10/09/18 Page
                                                            Page 44 of
                                                                    of 88



                13.     Plaintiff Funds are without an adequate remedy at law and will suffer

immediate, continuing and irreparable injury and damage unless Defendant Contractor is

ordered to specifically perform under the federal statutes and Agreement and is restrained from

continuing to refuse to perform as thereunder required.


                WHEREFORE, Plaintiff, Laborers’ Combined Funds of Western Pennsylvania,

 demands the following relief against said Defendant Contractor:


                (a) A preliminary and/or permanent injunction enjoining Defendant Contractor

from violating the terms of such agreements and directing Defendant Contractor to make

immediate payment of all monies past due and timely payments of all monies to become due to

Plaintiff Funds pursuant to such agreements, and enjoining Defendant Contractor from

disposing of assets; and

                (b) For Defendant Contractor to be required to file complete and accurate

remittance reports with Plaintiff Funds covering all aspects of such Defendant's business

operations through the present; and

                (c) For the Defendant Contractor to be required, in compliance with the terms of

its Agreement, to present for inspection and/or copying all records pertaining to the hours

worked by the Defendant Contractor's employees necessary to verify the accuracy of the

amounts paid and/or due and owing to Plaintiff Funds since the last audit conducted by Plaintiff

Funds; and

                (d) For a money judgment in favor of Plaintiff Funds and against Defendant

Contractor in the sum of $197,937.22, plus such additional amounts shown to be owed to

Plaintiff Funds until termination of this case, plus additional interest, late charges/liquidated

damages, attorneys' fees of twenty percent (20%) of the total amount due and costs of suit; and

                (e) For the Court to retain jurisdiction of the case pending compliance with its

orders; and

                (f)     For such other and further relief as the Court may deem just.




                                                 -4-

TADMS:5033136-1 000004-010359
           Case
           Case 2:18-cv-01342-NBF
                2:05-mc-02025 Document
                                  Document
                                       12811 Filed
                                             Filed 10/09/18
                                                   10/09/18 Page
                                                            Page 55 of
                                                                    of 88



                                              COUNT II

         Laborers’ Combined Funds of Western Pennsylvania, et al. v. Michael Lind

                                ERISA Breach of Fiduciary Duty Action

                14.     The averments contained in paragraphs 1 through 13 are hereby

incorporated by reference herein.

                15.     At all times material hereto, Michael Lind served as sole member and

owner of Defendant Contractor at the address listed in Paragraph 5.

                16.     At all times material, Michael Lind was responsible for overseeing the

collection of all monies payable to Contractor resulting from the work performed by laborers

employed under such Agreement.

                17.     At all times material, Michael Lind was also responsible for overseeing

the submittal of monthly remittance reports and fringe benefit contributions to Plaintiff Funds.

                18.     At all times material, Michael Lind also had check signing authority and

the right to make decisions as to what obligations and/or payments of Contractor were to be

paid and which ones were not to be paid.

                19.     At the time such fringe benefit contributions became due and payable by

Contractor to Plaintiff Funds, such monies became assets of Plaintiff Funds.

                20.     At all times material, Michael Lind was aware of the obligations of

Contractor to timely pay fringe benefits to Plaintiff Funds.

                21.     At all times material, Michael Lind was aware that Contractor failed to

timely pay all required fringe benefits to Plaintiff Funds.

                22.     Nevertheless, Michael Lind prioritized payment of corporate expenses

that personally benefitted him over payment to Plaintiff Funds.

                23.     Based upon the foregoing, Michael Lind constitutes a “fiduciary" under

ERISA.

                24.     Based upon the foregoing, Michael Lind violated his duty of loyalty to the

beneficiaries of Plaintiff Funds.



                                                 -5-

TADMS:5033136-1 000004-010359
           Case
           Case 2:18-cv-01342-NBF
                2:05-mc-02025 Document
                                  Document
                                       12811 Filed
                                             Filed 10/09/18
                                                   10/09/18 Page
                                                            Page 66 of
                                                                    of 88



                25.     Based upon the foregoing, Michael Lind also breached his fiduciary duty

to Plaintiff Funds by failing to cause Contractor pay to Plaintiff Funds such contributions once

they became due and payable, and is therefore personally liable for all fringe benefits and

associated interest, liquidated damages/late charges, attorneys’ fees and legal costs owed by

Contractor to Plaintiff Funds.

                26.     The principal contributions owed to Plaintiff Funds from June 2018

through September 2018 total $135,999.65. In addition, interest through October 30, 2018 of

$1,559.39 is due and liquidated damages/late charges of $9,244.39 are due to Plaintiff Funds

for a total deficiency of $146,803.44. Interest will continue to accrue after October 30, 2018 at

the rate of $55.89 per day.
               27.     Plaintiff Funds also claim any additional amounts which may be shown to

be due as a result of any audits performed by Plaintiff Funds or remittance reports submitted by

Defendant Contractor to the Plaintiff Funds until the termination of this case. Plaintiff Funds

estimate that each such monthly report will total at least $48,950.00. If it is determined that

employer owes additional principal amounts to the Funds, interest will be assessed on such

principal amounts at one and one-quarter (1¼%) percent per month and late charges/liquidated

damages at ten (10%) percent times such amounts owed. In the alternative, Plaintiff reserves

the right to assert a claim for such additional amounts due either in this or a separate legal

action.


                28.     Plaintiff Funds have demanded from Michael Lind payment of all such

amounts due, but Michael Lind has neglected and continues to neglect to pay such amounts.

                29.     Pursuant to ERISA, Contractor and Michael Lind is also obligated to

Plaintiff Funds to pay Plaintiff Funds’ reasonable attorneys' fees of twenty (20%) percent of the

total delinquency or $1,000.00 whichever is greater. Such fees and expenses total $29,360.69

through October 30, 2018. Plaintiff Funds also claim attorneys’ fees of twenty (20%) percent on




                                               -6-

TADMS:5033136-1 000004-010359
           Case
           Case 2:18-cv-01342-NBF
                2:05-mc-02025 Document
                                  Document
                                       12811 Filed
                                             Filed 10/09/18
                                                   10/09/18 Page
                                                            Page 77 of
                                                                    of 88



any additional amounts shown to be due to Plaintiff Funds until termination of this case. In the

alternative, the amount of such fees may be determined by the Court.


                WHEREFORE, Plaintiff, Laborers’ Combined Funds of Western Pennsylvania,

demands that judgment be entered against Michael Lind, in the amount of $176,164.12, plus

interest from October 30, 2018 at a per diem rate of $55.89, plus legal costs, plus additional

charges and fees.


                                             COUNT III

        Laborers’ Combined Funds of Western Pennsylvania, et al. v. Michael Lind

                                State Common Law Conversion Action


                30.     All previous paragraphs are incorporated by reference herein.

                31.     Pursuant to such Agreement, Michael Lind caused US Crossings

Unlimited, LLC to withhold monies from its employees' wages for union dues and legislative

funds that were required to be remitted to Plaintiff Funds.

                32.     In violation of the Agreement, US Crossings Unlimited, LLC failed to remit

such wage deductions to Plaintiff Funds.

                33.     At all times relevant to this action, Michael Lind had the authority and the

responsibility to remit such employee wage withholdings to Plaintiff Funds.

                34.     Michael Lind exercised dominion and control over the employee wage

withholdings of $16,808.95, and authorized and/or permitted such monies to be used to pay

other purported creditors of US Crossings Unlimited, LLC.

                35.     Based upon the foregoing, Michael Lind intentionally converted such

monies that were rightfully due and payable to Plaintiff Funds.




                                                -7-

TADMS:5033136-1 000004-010359
           Case
           Case 2:18-cv-01342-NBF
                2:05-mc-02025 Document
                                  Document
                                       12811 Filed
                                             Filed 10/09/18
                                                   10/09/18 Page
                                                            Page 88 of
                                                                    of 88



                36.     Plaintiff Funds are also entitled to receive from Michael Lind interest on

such late payments ($192.73 through October 30, 2018), plus additional interest from October

30, 2018 of $6.91 per day.


                WHEREFORE, Plaintiff, Laborers’ Combined Funds of Western Pennsylvania,

demands entry of a judgment in its favor and against Michael Lind in the amount of $17,001.68

plus additional interest from October 30, 2018 and costs of suit.


JURY TRIAL DEMANDED                           TUCKER ARENSBERG, P.C.


                                              /s/ Jeffrey J. Leech
                                              Jeffrey J. Leech
                                              PA I.D. No. 19814
                                              jleech@tuckerlaw.com
                                              Neil J. Gregorio, Esquire
                                              PA I.D. No. 90859
                                              ngregorio@tuckerlaw.com

                                              1500 One PPG Place
                                              Pittsburgh, PA 15222
                                              (412) 566-1212
                                              Attorneys for Plaintiff




                                               -8-

TADMS:5033136-1 000004-010359
